Order of the Supreme Court, Nassau County, dated November 16, 1967, which denied plaintiff’s motion to strike out the separate defense in the answer of defendant the Challenge Machinery Co., reversed, on the law and in the exercise of discretion, without costs, and motion remitted to Special Term for the purpose of conducting a trial of the issues raised on the motion (CPLR 3211, subd. [e]). In our opinion, a trial should be held herein in order that, after the disclosure of all relevant facts affecting the court’s jurisdiction under CPLR 302, Special Term may determine plain*810tiff’s motion. Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.